Reasons for Allowance
Claim 5 has been cancelled and thus the prior rejection under 35 U.S.C. 112(b) is moot. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the towing assist device of the instant invention.
The invention is a towing assist device. A controller is configured to assist reversing of a vehicle to which a trailer is coupled with a coupling tool. A monitor is configured to display a periphery of the coupling tool attached to a rear portion of the vehicle with a rear view at least when the vehicle reverses. The controller includes an alarm angle calculator configured to calculate an alarm angle equal to or smaller than a jackknife angle causing a jackknife phenomenon by the vehicle and the trailer in reversing. An alarm generator is configured to give an alarm when a trailer angle between the vehicle and the trailer is equal to or larger than the alarm angle. An estimated time calculator is configured to calculate an estimated time until the trailer angle equals the jackknife angle by using a trailer angular velocity. An emergency steering part is configured to send an emergency steering signal to an automatic steering system mounted on the vehicle in order to perform emergency steering of the vehicle in a direction in which the trailer angle decreases when the estimated time calculated by the estimated time calculator is equal to or smaller than a first set time. A brake operation part is configured to send a brake operation signal for emergently stopping the vehicle to an automatic brake system mounted on the vehicle when the estimated time calculated by the estimated time calculator is equal to or smaller than a second set time, wherein the first set time is shorter than the second set time.
	The closest prior art of record is  Lavoie (US 2014/0324295). Lavoie discloses a backup assist system for a vehicle including a trailer. As cited in prior actions, a vehicle's trailer hitch connection (i.e. a "coupling tool") couples the trailer to the vehicle. As seen in Fig.2, an interior display displays images to the driver wherein the images include the peripheral portion of the connection within a camera image captured by a rear view vehicle camera (and thus "with a rear view"). The system can start when the vehicle reverses. The system determines a "suggested hitch angle position limit" wherein the angle may correspond to a maximum angle before a jackknife situation occurs and thus one would readily appreciate the suggested hitch angle position limit is an angle "equal to or smaller than" an angle that causes a jackknife phenomenon. A trailer angle is determined by a sensor and when a current trailer angle reaches or exceeds the suggested hitch angle position limit, an alarm is generated. 
	Another prior art of record is Ghneim et al. (US 2017/0123431) (hereinafter Ghneim). Ghneim, like Lavoie, discloses a vehicle coupled with a trailer wherein an assist system is provided for the vehicle operator. As noted in prior actions, a time until the trailer reaches a jackknife angle is determined by the system based on the yaw rate/speed. When the time is less than a threshold time (i.e. the claimed "first time"), the system enables a counter measure wherein the counter measure can include emergency steering of the vehicle such that the trailer angle is reduced.
	Although both Lavoie and Ghneim relate to trailer assist systems for a vehicle/trailer combination, the combination of Lavoie and Ghneim fails to render claim 1 obvious. Lavoie discloses that the system is used to generate display signals which can include a virtual steering indicator, however this virtual steering indicator differs from the "emergency steering part" of claim 1, as the virtual steering indicator of Lavoie is used to reflect the driver's current steering position [¶0027-¶0029] while the emergency steering part of claim 1 sends an emergency steering signal to the vehicle in order to autonomously steer the vehicle when an estimated time until the trailer reaches a jackknife angle is equal to or smaller than a first set time. Ghneim does disclose calculating an amount of time to reach a maximum controllable hitch angle at the current trailer yaw rate (and thus the "time until the trailer angle equals the jackknife angle") [¶0065-¶0066]. Ghneim additionally discloses that automatic steering and/or automatic braking may be performed based on the calculated amount of time [¶0065-¶0066]. However, claim 1 specifies that an emergency steering signal is generated when the estimated time until jackknife is equal or smaller than a first set time and an emergency braking signal is generated when the estimated time until jackknife is equal to or smaller than a second set time, wherein the first set time is shorter than the second set time. Therefore although Ghneim discloses that based on the estimated time until jackknife angle steering/braking can be controlled, Ghneim fails to disclose or render obvious the emergency steering and emergency braking of claim 1. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
May 23, 2022